Opinion issued March 6, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00754-CR
____________

KELLI DANIELLE WAGNER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Court No. 1
Galveston County, Texas
Trial Court Cause No. 205997



MEMORANDUM  OPINION
	On January 9, 2003, we abated the above-referenced appeal and ordered a
hearing in the trial court because neither the reporter's record nor briefs had been
filed.  Among the issues the trial judge was to consider was whether appellant desired
to prosecute the appeal.  The reporter's record of that hearing has been filed in this
Court.  At the hearing, appellant stated that she wished to withdraw the appeal. 
Appellant also signed a written motion to dismiss the appeal, which was admitted
during the hearing as defendant's exhibit number one.
	We order the appeal reinstated.  The written motion to withdraw the appeal was
not originally filed in this Court, as required by the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).  However, we  believe that good cause exists
to suspend that requirement of Rule 42.2(a) in this case in accordance with Rule 2. 
See Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal
is dismissed. 
	The Clerk of this Court is directed to issue the mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).